IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40443

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 543
                                                )
       Plaintiff-Respondent,                    )     Filed: June 19, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CLINTON THERON MATTHEWS,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and concurrent unified sentences of life with twenty years
       determinate for lewd conduct with a minor under the age of sixteen, and twenty-
       five years with twenty years determinate for each of three counts of sexual abuse
       of a child under the age of sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Clinton Theron Matthews was convicted of lewd conduct with a minor under the age of
sixteen, Idaho Code § 18-1508, and three counts of sexual abuse of a child under the age of
sixteen, I.C. § 18-1506. The district court sentenced Matthews to concurrent unified sentences of
life with twenty years determinate for lewd conduct with a minor under the age of sixteen, and
twenty-five years with twenty years determinate for each of three counts of sexual abuse of a
child under the age of sixteen. Matthews appeals, contending that his sentences are excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Matthews’ judgment of conviction and sentences are affirmed.




                                                   2